In re Parker, Tyrone; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of Orleans, Criminal District Court, Div. “F”, No. 261-836.
Granted in part; denied in part. Relator’s sentences are vacated, and this case is remanded to the district court for consideration and resentencing in accordance with the procedures and guidelines set forth in State v. Desdunes, 579 So.2d 452 (La.1991); State v. Washington, 578 So.2d 1150 (La.1991); State ex rel. Jackson v. Smith, 578 So.2d 1150 (La.1991). Relator’s application is otherwise denied.